Citation Nr: 1518618	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  11-20 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a cervical spine disability, to include as secondary to a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The appellant had active service from June 17, 1970, to December 17, 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claims on appeal. In January 2015, the appellant testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for left shoulder and cervical spine disabilities on the basis that he entered active service with preexisting left shoulder and cervical spine disabilities that were aggravated by active service. He also asserts entitlement to service connection for a cervical spine disability on a secondary basis, related to the left shoulder disability.

At the time of the January 2015 Board hearing, the appellant reported that prior to entry into service, in fell and injured his neck, left shoulder, wrist, and lung in an accident at work. He reported that he did not heal properly from his injuries and that his private physician provided paperwork that he brought to his service enlistment examination indicating that he was not fit for service. He reported that he was put on a permanent profile during service due to complaints of left shoulder and arm pain related to exercises and training with push-ups and overheard lifting and that his military occupational specialty (MOS) was changed to clerk/typist to reflect his physical limitations. He asserted that he has had left shoulder or arm pain and neck pain since that time and that he had cervical spine surgery 20-25 years prior and still has pain and limited left shoulder motion.

The appellant's service treatment records include an October 1969 letter from his private physician indicating that the appellant sustained a fracture of the neck of the left humerus and a fracture of the left radius in November 1968. He wrote that the appellant's closed reductions were carried out and he was discharged from the hospital the next day, and that he was seen at intervals until February 1969, when he was discharged from care with completely healed fractures with some limitation of abduction of the shoulder. The letter is stamped with a notation that such was considered by military physicians in October 1969 in the appellant's physical profile. 

The appellant's October 1969 pre-enlistment physical examination is silent for any left shoulder or cervical spine abnormalities and indicates that he was found fit for duty. The examiner noted that the appellant's history of a spontaneous pneumothorax, secondary to clavicle facture, was not clinically disqualifying. The appellant's October 1969 pre-enlistment history indicates that he reported his pre-service left clavicle and humerus fracture. Service treatment records dated in January 1970 indicate that the appellant complained of left shoulder pain. Service treatment records dated in June 1970 indicate that he complained of left shoulder and arm pain with strenuous activity, and his range of motion was measured. In a July 1970 permanent profile, the appellant was found fit for duty in the Republic of Vietnam, with physical limitations due to left shoulder and arm pain and a permanent change in his MOS to reflect his physical limitations. A July 1970 report of X-ray examination of the left shoulder and left arm is of record. The appellant's November 1971 separation physical examination indicates that he presented with limited motion of the left arm at the shoulder and some left deltoid muscle atrophy. The physician noted that the past fracture with limitation of motion existed prior to service.

There are no post-service treatment records associated with the claims file, and the appellate reported during his January 2015 Board hearing that the physician who treated him prior to service has since passed away. Also, at the hearing, he reported that he underwent cervical spine surgery 20-25 years prior. He asserted that he underwent physical examinations and his current private physician was aware of his limitations related to his left arm and shoulder.

Thus, on remand, the Board seeks the appellant's post-service private treatment records, as well as a VA examination in order to determine if:  any left shoulder and/or cervical spine disabilities pre-existed active service and were aggravated thereby; if any left shoulder and/or cervical spine disabilities was incurred in service, and if diagnosed to include arthritis, were manifest to a compensable degree by one year after separation from service; or if any cervical spine disability is secondary to a left shoulder disability.

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and provide him VA Forms 21-4142, Authorization and Consent to Release Information to the VA. Request that he complete and return the form(s) for any relevant post-service private treatment records, including records reflecting his cervical spine surgery 20-25 years prior as well as his current records reflecting the post-service physicals he underwent wherein he demonstrated limitations relating to the left shoulder and arm. Advise the appellant that he may submit any outstanding relevant private treatment records if he so chooses. Obtain any identified and authorized private treatment records. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the appellant appropriately notified.

2. Then, schedule the appellant for a VA examination with an appropriate examiner as to his left shoulder and cervical spine. All required tests and studies should be conducted. The examiner should diagnose all current left shoulder and cervical spine disabilities.

(a) The examiner should opine as to whether there is clear and unmistakable (medically undebatable) evidence that the appellant's left shoulder and/or cervical spine disabilities preexisted his entrance into active service in June 1970, specifically considering the October 1969 letter from his private physician indicating that he sustained a fracture of the neck of the left humerus and a fracture of the left radius in November 1968, completely healed with some limitation of abduction of the shoulder by February 1969; as well as the appellant's lay assertions that he fell and fractured his neck and left shoulder and was not fit for duty. 

In this regard, the examiner is specifically asked to comment as to whether the appellant's pre-service reported fracture of the neck of the left humerus, referred to in the October 1969 letter from his private physician, may be considered a cervical spine or neck fracture.

(b) If it is determined the appellant's left shoulder and/or cervical spine disabilities clearly and unmistakably preexisted his active service, the examiner should opine as to whether there also is clear and unmistakable evidence that such were not aggravated (made permanently worse beyond the natural progression of the disease) during or by his active service, specifically considering his in-service treatment for left shoulder and arm pain with limited motion, as well as his lay statements as to in-service left shoulder, left arm, and neck pain. 

(c) If it is determined the appellant's left shoulder and/or cervical spine disabilities did not clearly and unmistakably preexist active service, the examiner should opine as to whether it is at least as likely as not that the appellant's left shoulder and/or cervical spine disabilities began during active service or are related to any incident during active service, specifically considering his in-service treatment for left shoulder and arm pain with limited motion, as well as his lay statements as to in-service left shoulder, left arm, and neck pain.

(d) If it is determined the appellant's left shoulder and/or cervical spine disabilities did not clearly and unmistakably preexist active service, and the appellant's left shoulder and/or cervical spine disabilities are diagnosed to include arthritis, the examiner should opine as to whether it is at least as likely as not that the appellant's left shoulder and/or cervical spine disabilities were manifest to a compensable degree by December 1972, one year after his separation from active service.

(e) Finally, the examiner should opine as to whether it is at least as likely as not that the appellant's cervical spine disability is proximately due to or the result of, his left shoulder disability. In a clear and separate response, the examiner should also opine as to whether it is at least as likely as not that the appellant's cervical spine disability has been aggravated (made permanently worse beyond the natural progression of the disease) by his left shoulder disability.

The evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The claims file, to include a copy of this Remand, should be made available to the examiner for review, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state and also explain why an opinion cannot be provided, as merely stating this will not suffice.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




